Citation Nr: 1206581	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Mr. Richmond J. Brownson, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Muskogee, Oklahoma (RO).  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for a seizure disorder.  

In June 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In its August 2011 decision, the Board reopened the previously denied claim and remanded the underlying matter for additional development, to include providing the Veteran with a VA examination. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In its August 2011 determination, the Board found that new and material evidence had been received to reopen the Veteran's previously denied claim for entitlement to service connection for a seizure disorder and remanded the underlying matter.  In its remand directives, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran a VA examination in order to obtain a medical opinion on whether the Veteran's current seizure disorder was incurred in or worsened due to his military service.  The record reflects that the Veteran was scheduled for a VA examination in November 2011, but he failed to show.  At that time, the VA examiner reviewed the claim folders and provided a medical opinion.  Since then, in a January 2012 correspondence from the Veteran's Representative, the Veteran claims that he did not receive notice of the scheduled VA examination in November 2011, and he expressed his willingness and desire to attend a VA examination.  Unfortunately, the Board finds its requested remand action of August 2011 -- affording the Veteran an examination as well as seeking to obtain a medical opinion -- was not sufficiently completed.  

In addition, pursuant to its August 2011 remand directives, the Board requested that the VA examiner specifically address whether there is clear and unmistakable evidence that a seizure disorder pre-existed his military service; and if it is determined that the disability existed prior to service, the examiner as asked to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.

Upon review of the November 2011 VA medical opinion, although the VA examiner strongly indicated that the Veteran was aware that he had a seizure disorder prior to enlistment into service and there was no indication of aggravation due to service, the examiner did not specially state whether the evidence is clear and unmistakable that a seizure disorder pre-existed his military service, and that the evidence is clear and unmistakable that the seizure disorder was not aggravated during his period of service.  Unfortunately, the examiner's opinion does not comply with the Board's August 2011 remand directives.   Accordingly, the Board must again remand the case, to fulfill the clear intent of the remand instructions of August 2011.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Afford a VA examination to the Veteran to determine whether the Veteran's seizure disorder began in, or was aggravated by, his active military service.  The claim folders must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  All appropriate testing should be undertaken in connection with the examination, and all neurological disabilities found to be present should be diagnosed. 

In the examination report, the examiner should provide the following: 

a. The examiner should express an opinion as to whether the evidence is clear and unmistakable that a seizure disorder pre-existed his military service.  

b. If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service. 

c. If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

d. If it is determined that the Veteran's disorder did not exist prior to service, the examiner should express an opinion as to whether it is as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed seizure disorder was incurred in service or related to active service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



